EXHIBIT 10.4

EXECUTION VERSION

AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT

This Amended and Restated Investment Management Agreement (the “Agreement”),
dated as of December 31, 2019 and effective as of October 1, 2019 (the
“Effective Date”), is by and between Fidelity & Guaranty Life Holdings, Inc., a
corporation organized under the laws of Delaware (the “Company”) and Blackstone
ISG-I Advisors L.L.C., a Delaware limited liability company (the “Investment
Manager”).

WHEREAS, the Company desires that the Investment Manager supervise and direct
the investment and reinvestment with respect to the assets in the Company’s
general account and any other accounts of the Company (the assets in such
accounts, and together with all additions, substitutions and alterations
thereto, are collectively referred to herein as the “Account”), and the
Investment Manager wishes to accept such appointment on the terms and conditions
set forth in this Agreement.

WHEREAS, the Company and the Investment Manager desire to amend and restate the
Investment Management Agreement dated as of November 30, 2017 between the
Company and the Investment Manager, effective as of the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1. Appointment of Investment Manager. On the terms and subject to the conditions
set forth herein, the Company hereby appoints the Investment Manager as
investment manager of the Account with discretionary authority to manage the
investment and reinvestment of the funds and assets of the Account in accordance
with the terms hereof, and the Investment Manager accepts such appointment. In
the course of providing the services contemplated by this Agreement, the
Investment Manager shall act as a fiduciary and shall discharge its fiduciary
duties and exercise each of its powers under this Agreement with the care, skill
and diligence that a registered investment adviser, acting in a like capacity
and familiar with insurance company matters, would use in the conduct of a like
enterprise with like aims, taking into consideration the facts and circumstances
then prevailing, and such fiduciary duties shall specifically include a duty
(a) to act with good faith; (b) of loyalty to Company; (c) to provide full and
fair disclosure of all material facts; (d) to employ reasonable care to avoid
misleading Company; and (e) to act in a manner consistent with the Investment
Guidelines for the Account as agreed to between Investment Manager and Company.



--------------------------------------------------------------------------------

2. Management Services; Duties of and Restrictions on Investment Manager;
Sub-Managers.

(a) For the avoidance of doubt and without limiting the generality of the powers
conferred upon it by Section 1, the Investment Manager shall be responsible for
the investment and reinvestment of the assets of the Account in accordance with
the Investment Guidelines set forth in Schedule 1 attached hereto (as amended or
supplemented from time to time by an agreement in writing of the Company and the
Investment Manager, the “Investment Guidelines”). In connection therewith, the
Investment Manager shall have full authority:

(i) to buy, sell, sell short, hold and trade, on margin or otherwise and in or
on any market or exchange within or outside the United States or otherwise,
preferred and common stock of domestic and foreign issuers, securities
convertible into preferred or common stock of domestic and foreign issuers, debt
securities of and/or loans to domestic and foreign governmental issuers
(including federal, state, municipal, governmental sponsored agency, global and
regional development bank and export-import bank issuers) and domestic and
foreign corporate issuers, investment company securities, money-market
securities, partnership interests, mortgage and asset backed securities, foreign
currencies and currency forwards, futures contracts and options thereon, bank
and debtor-in-possession loans, trade receivables, repurchase and reverse
repurchase agreements, commercial paper, other securities, futures and
derivatives (including equity, interest rate and currency swaps, swaptions,
caps, collars and floors), asset hedging, rights and options on all of the
foregoing and other investments, assets or property selected by the Investment
Manager in its discretion;

(ii) to select, open, maintain or close one or more sub-accounts with any
Custodian (as defined below) pursuant to the applicable Custodial Agreement (as
defined below);

(iii) to transfer funds (by wire transfer or otherwise) or securities (by
transfer via the Depository Trust & Clearing Corporation or otherwise) (A)
between the Account’s Custodians (if more than one), (B) between sub-accounts
maintained by any Custodian for the Account, (C) subject to Section 20(d),
between the Account and any account owned by other clients of the Investment
Manager or (D) to or from any brokers or dealers engaged by the Investment
Manager on behalf of the Company in connection with the investments permitted
herein;

(iv) to select and open, maintain, and close one or more trading accounts with
brokers and dealers for the execution of transactions on behalf of the Company
and to negotiate, enter into, execute, deliver, perform, renew, extend, and
terminate all contracts, agreements, and other undertakings on behalf of the
Company with brokers, dealers, prime brokers or other counterparties, including,
but not limited to, executing broker agreements; and

(v) to effect such other investment transactions involving the assets in the
Company’s name and solely for the Account, including without limitation, to
execute swaps, futures, options and other agreements with counterparties on the
Company’s behalf as the Investment Manager deems appropriate from time to time
in order to carry out the Investment Manager’s responsibilities hereunder.

(b) In accordance with the Investment Manager’s policies and procedures set
forth in Schedule 3 attached hereto, the Investment Manager or its agent is
authorized, but shall not be required, to vote, tender or convert any securities
in the Account; to execute waivers, consents and other instruments with respect
to such securities; to endorse, transfer or deliver such securities or to
consent to any class action, plan of reorganization, merger, combination,

 

2



--------------------------------------------------------------------------------

consolidation, liquidation or similar plan with reference to such securities;
and the Investment Manager shall not incur any liability to the Company by
reason of any exercise of, or failure to exercise, any such discretion in the
absence of gross negligence or bad faith.

(c) Notwithstanding anything in this Agreement to the contrary, the Investment
Manager may, in its own discretion, but with the prior verbal or written consent
of the Company, delegate any or all of its discretionary investment, advisory
and other rights, powers, functions and obligations hereunder to one or more
investment advisers (each, a “Sub-Manager”), including its affiliates; provided
that (i) any such delegation shall be revocable by either the Investment Manager
or the Company consistent with the terms and conditions related to the
appointment of such Sub-Manager, (ii) no such designation shall relieve the
Investment Manager from any of its obligations or liabilities hereunder, and the
Investment Manager shall always remain responsible to the Company for all
obligations or liabilities of such Sub-Manager with regards to providing such
service or services as if provided by the Investment Manager and (iii) the
Investment Manager shall be responsible for ensuring that any Sub-Manager
complies with the Investment Guidelines. Except as otherwise provided in
Section 3(a), any fees and other remuneration payable to Sub-Managers (the
“Sub-Manager Fees”) will be payable out of the assets managed by such
Sub-Managers.

3. Compensation; Expenses.

(a) The Company agrees to pay, from the assets of the Account, the Investment
Manager or its designee a management fee (“Management Fee”) for the services
provided pursuant to this Agreement, calculated and paid in accordance with
Schedule 2 attached hereto. To the extent that the Investment Manager engages a
sub-advisor to assist with the services to be provided by the Investment Manager
pursuant to this Agreement, the Investment Manager will be responsible for all
fees and expenses payable to such sub-advisor in connection with such engagement
and the Company will not incur additional fees related to such engagement of a
sub-advisor.

(b) [Reserved].

(c) The Investment Manager will be responsible for all fees and expenses
incurred by it in performing its obligations under this Agreement, including any
fees and expenses incurred by any sub-advisor engaged by the Investment Manager
(which shall include internal costs of the Company related to the management of
the Account as may be invoiced to the Investment Manager by the Company or its
Affiliates) except, for the avoidance of doubt, (i) Sub-Manager Fees which shall
be paid in accordance with Section 2(c) and (ii) Account Trading and Investment
Expenses, which shall be paid by the Company out of the assets of the Account.
For purposes of this Agreement, “Account Trading and Investment Expenses” shall
mean all out-of-pocket brokerage fees, brokerage commissions and all other
brokerage transaction costs, stock borrowing and lending fees, interest on cash
balances, custodial fees, reasonable transaction legal expenses, regulatory fees
or taxes payable in respect of the Account, professional expenses (including
fees in connection with the use of proxy voting services) and any other fees and
expenses related to the trading and investment activity of the Account as
determined by the Investment Manager (or any Sub-Manager) in good faith.

 

3



--------------------------------------------------------------------------------

(d) Any fees charged that are payable out of the assets of the Company managed
by Sub-Managers that are Affiliates of the Investment Manager or otherwise
charged to the Company for separately-managed account or fund investments
managed or developed by Sub-Managers that are Affiliates of the Investment
Manager will be at rates no less favorable than the fees charged with respect to
comparably-sized third-party investors, including, in the case of such
Sub-Managers that are Affiliates of the Investment Manager, fees charged to
comparably-sized clients of Investment Manager or its affiliates pursuing
similar investment strategies.

4. Custodian.

(a) The assets of the Account shall be held by one or more custodians, trustees
or securities intermediaries duly appointed by the Company (each, a
“Custodian”), in one or more accounts at each such Custodian pursuant to
custodial, trust or similar agreements approved by the Company (each, a
“Custodial Agreement”). The Investment Manager may open new sub-accounts under
any Custodial Agreement, and cause the assets of the Account to be held in such
sub-accounts established with the applicable Custodian in accordance with such
Custodial Agreement. The Investment Manager is authorized to give instructions
to each Custodian, in writing, with respect to all investment decisions
regarding the Account. Nothing contained herein shall be deemed to authorize the
Investment Manager to take or receive physical possession of any of the assets
for the Account, it being intended that sole responsibility for safekeeping
thereof (in such investments as the Investment Manager may direct) and the
consummation of all purchases, sales, deliveries and investments made pursuant
to the Investment Manager’s direction shall rest upon the Custodians. The
Custodians may be changed from time to time upon the written instructions of the
Company.

(b) The Company shall instruct each Custodian to send the Investment Manager
duplicate copies of all Account statements given to the Company by the
Custodian. The Company acknowledges that it receives Account statements from
each Custodian at least quarterly.

5. Brokerage. The Company hereby delegates to the Investment Manager sole and
exclusive authority to designate the brokers or dealers through whom all
purchases and sales on behalf of the Account will be made. To the extent
permitted by applicable law, such brokers or dealers may include affiliates of
the Investment Manager. The Investment Manager will determine the rate or rates,
if any, to be paid for brokerage services provided to the Account. In selecting
brokers or dealers to effect transactions on behalf of the Account, the
Investment Manager, subject to its overall duty to obtain “best execution” of
Account transactions, will have authority to and may consider the full range and
quality of the ability of the brokers or dealers to execute transactions
efficiently, their responsiveness to the Investment Manager’s instructions,
their facilities, reliability and financial responsibility and the value of any
research or other services or products they provide. The Investment Manager will
not be obligated to seek in advance competitive bidding for the most favorable
commission rate applicable to any particular transaction for the Account or to
select any broker-dealer on the basis of its purported posted commission rate.
As long as the services or other products provided by a particular broker or
dealer (whether directly or through a third party) qualify as “brokerage and
research” services within the meaning of Section 28(e) of the Securities
Exchange Act of 1934, as amended (and

 

4



--------------------------------------------------------------------------------

relevant Securities and Exchange Commission interpretations of that section) and
the Investment Manager determines in good faith that the amount of commission
charged by such broker or dealer is reasonable in relation to the value of such
“brokerage and research services,” the Investment Manager may utilize the
services of that broker or dealer to execute transactions for the Account on an
agency basis even if (i) the Account would incur higher transaction costs than
it would have incurred had another broker or dealer been used and (ii) the
Account does not necessarily benefit from the research or products provided by
that broker or dealer.

6. Limitation of Liability; Indemnification.

(a) The Investment Manager does not guarantee the future performance of the
Account or any specific level of performance, the success of any investment
decision or strategy that the Investment Manager may use, or the success of the
Investment Manager’s overall management of the Account. The Investment Manager
does not provide any express or implied warranty as to the performance or
profitability of the Account or any part thereof or that any specific investment
objectives will be successfully met. The Company understands that investment
decisions made by the Investment Manager on behalf of the Account are subject to
various market, currency, economic, political and business risks, and that those
investment decisions will not always be profitable.

(b) The Investment Manager, any affiliate of the Investment Manager or any
member, partner, shareholder, principal, director, officer, employee or agent of
the Investment Manager or any such affiliate (each, an “Investment Manager
Party”) shall not be liable for any loss, liability or damage (“Losses”)
resulting from: (i) any act or omission (including any such acts or omissions
deemed to constitute willful misconduct, negligence, or bad faith) of any
independent representative, consultant, independent contractor, broker, agent or
other person (other than any Sub-Manager) who is selected, engaged or retained
by the Investment Manager in connection with the performance of ministerial
services, without investment management discretion, under this Agreement, unless
such person was selected, engaged or retained by the Investment Manager in a
grossly negligent manner or in bad faith; (ii) any act or failure to act by any
Custodian or any other third party (other than any Sub-Manager); (iii) the
failure by the Investment Manager or any Sub-Manager to adhere to any
limitations or restrictions contained in the Investment Guidelines as a result
of changes in market value, additions to or withdrawals from the Account,
portfolio rebalancing or other non-volitional acts of the Investment Manager or
any Sub-Manager; or (iv) any act or omission by the Investment Manager or any
Sub-Manager in connection with the performance of its services under this
Agreement, except in cases of willful misconduct, gross negligence, bad faith or
reckless disregard by the Investment Manager or such Sub-Manager of the
obligations and duties of the Investment Manager under this Agreement. The
Investment Manager shall have no liability for any Losses suffered, and shall be
fully indemnified by the Company for any Losses it may suffer, as the result of
any actions it takes or any actions it does not take based on instructions
received from any of the authorized persons of the Company reasonably believed
by the Investment Manager to be genuine. The Investment Manager may consult with
legal counsel at its cost and expense concerning any question which may arise
with reference to this Agreement or its duties hereunder.

 

5



--------------------------------------------------------------------------------

(c) The Investment Manager shall indemnify, defend, hold and save harmless the
Company, any affiliate of the Company or any member, partner, shareholder,
principal, director, officer, employee or agent of the Company or any such
affiliate (each, a “Company Party”) against any Losses, costs and expenses
(including, without limitation, any interest, penalties and reasonable
attorneys’ fees incurred in connection with the defense of Proceedings) to the
extent arising from: (i) any inaccuracy in or breach of the representations and
warranties made by the Investment Manager contained in Section 8(b) of this
Agreement, (ii) any breach or failure by the Investment Manager to perform any
of its covenants or obligations contained in this Agreement, (iii) any act or
omission by the Investment Manager deemed to constitute a breach of the standard
of care set forth in Section 1 of this Agreement or (iv) any bad faith, willful
misfeasance, gross negligence or reckless disregard of duties in connection with
the performance by Investment Manager, its officers, agents and employees of its
obligations under this Agreement. The Investment Manager will provide written
notice to the Company promptly if the Investment Manager identifies any matter
that is or is reasonably likely to result in a breach of this Agreement.

(d) The federal and state securities laws impose liabilities under certain
circumstances on persons who act in good faith, and therefore nothing in this
Agreement will waive or limit any rights that the Company may have under those
laws.

7. Termination.

(a) Either party may terminate this Agreement upon thirty (30) calendar days
prior written notice (a “Termination Notice”) or such shorter period of time as
the parties may agree in writing.

(b) Termination of this Agreement shall not, however, affect liabilities and
obligations incurred or arising from transactions initiated under this Agreement
prior to the termination date, or consummation of any transactions initiated
prior to the receipt by one party of the other party’s notice of termination.
Following a Termination Notice, the Investment Manager shall work with the
Company to effect a prompt and orderly transition of the portfolio; provided,
however, that the Investment Manager will have no obligation to recommend any
action with respect to, or to liquidate, the assets in the portfolio nor shall
the Investment Manager be required to incur any out of pocket expense.

8. Representations, Warranties and Covenants.

(a) The Company represents and warrants to the Investment Manager as follows:

(i) the Company has full corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder;

(ii) this Agreement constitutes a binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights or
by general equity principles, regardless of whether such enforceability is
considered in a proceeding in equity or at law;

 

6



--------------------------------------------------------------------------------

(iii) the execution, delivery and performance of this Agreement by the Company
do not violate (A) any law applicable to the Company, (B) any provision of the
constituent documents of the Company, or (C) any agreement or instrument to
which the Company is a party, except for such violations as would not have a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement;

(iv) no consent of any person, and no license, permit, approval or authorization
of, exemption by, report to, or registration, filing or declaration with, any
governmental authority is required by the Company in connection with the
execution, delivery and performance of this Agreement other than those already
obtained;

(v) the Company is not an investment company (as that term is defined in the
Investment Company Act of 1940, as amended) nor exempt from the definition of
investment company by reason of Section 3(c)(1) of such Act;

(vi) the Company is a “qualified institutional buyer” (“QIB”) as defined in Rule
144A under the Securities Act of 1933, as amended, and the Company will promptly
notify the Investment Manager if the Company ceases to be a QIB;

(vii) the Company is a “qualified eligible person” (“QEP”) as defined in
Commodity Futures Trading Commission Rule 4.7 (“CFTC Rule 4.7”), and the Company
will promptly notify the Investment Manager if the Company ceases to be a QEP,
and hereby consents to be treated as an “exempt account” under CFTC Rule 4.7 by
the Investment Manager or any Sub-Manager, as the case may be;

(viii) the Company is a “qualified purchaser” (“QP”) as defined in
Section 2(a)(51) of the Investment Company Act of 1940, as amended, and the
Company will promptly notify the Investment Manager if the Company ceases to be
a QP;

(ix) none of the assets contained in the Account are or will be “plan assets” of
an employee benefit plan subject to the provisions of the Employee Retirement
Income Security Act of 1974, as amended, or Section 4975 of the Internal Revenue
Code of 1986, as amended;

(x) the Company has adopted appropriate anti-money laundering policies and
procedures consistent with the applicable requirements of the USA PATRIOT Act
and any other applicable anti-money laundering laws and regulations; and

(xi) the Company has received a copy of the Investment Manager’s Form ADV Part
2A.

 

7



--------------------------------------------------------------------------------

(b) The Investment Manager represents and warrants, and with respect to clause
(vii) below, covenants, to the Company as follows:

(i) the Investment Manager has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

(ii) this Agreement constitutes a binding obligation of the Investment Manager,
enforceable against the Investment Manager in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights or by general equity principles, regardless of
whether such enforceability is considered in a proceeding in equity or at law;

(iii) the execution, delivery and performance of this Agreement by the
Investment Manager do not violate (A) any law applicable to the Investment
Manager, (B) any provision of the articles of incorporation or by-laws of the
Investment Manager, or (C) any agreement or instrument to which the Investment
Manager is a party, except for such violations as would not have a material
adverse effect on the ability of the Investment Manager to perform its
obligations under this Agreement;

(iv) no consent of any person, and no license, permit, approval or authorization
of, exemption by, report to, or registration, filing or declaration with, any
governmental authority is required by the Investment Manager in connection with
the execution, delivery and performance of this Agreement other than those
already obtained;

(v) the Investment Manager is registered under the Investment Advisers Act of
1940, as amended, as an “investment adviser”;

(vi) the Investment Manager has adopted appropriate anti-money laundering
policies and procedures consistent with the applicable requirements of the USA
PATRIOT Act and any other applicable anti-money laundering laws and regulations;
and

(vii) the Investment Manager shall continue to be registered under the
Investment Advisers Act of 1940, as amended, as an “investment adviser” for as
long as this Agreement is in full force and effect or until this Agreement is
otherwise terminated in accordance with Section 7.

(c) The Company acknowledges and agrees that, in accordance with Section 4, the
Investment Manager shall under no circumstances act as custodian of the assets
of the Account or any securities or other investments purchased or sold for the
Account or cash pending contribution to or distribution from any such investment
or take or have title to or possession of the assets of the Account or any
securities or other investments purchased or sold for the Account. The
Investment Manager shall not have the power or authority to amend the terms of
any of the Company’s custody arrangements with respect to the Account or related
cash or to appoint a custodian without the Company’s prior written consent.

 

8



--------------------------------------------------------------------------------

9. Asset Hedging Activities. The Company hereby authorizes the Investment
Manager to enter into, in the name, and on behalf, of the Company, such
over-the-counter, exchange traded and other asset hedging and derivative
transactions with respect to the Account (including executing any and all
contracts or agreements related thereto) as are permitted pursuant to the
Investment Guidelines and in accordance with the Company’s derivative use plan
as adopted by the Company’s Board of Directors (each such transaction, a
“Derivative Transaction”) and any such Derivative Transaction shall be the
responsibility of the Company.

10. Notices. All notices, requests, demands and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand, facsimile, e-mail, or mailed by first class, registered mail, return
receipt requested, postage and registry fees prepaid and addressed as follows:

 

  (a)

If to the Company:

Fidelity & Guaranty Life Holdings, Inc.

1001 Fleet Street, 6th Floor

Baltimore, Maryland 21202

Attention: General Counsel

 

  (b)

If to the Investment Manager:

Blackstone ISG-I Advisors L.L.C.

345 Park Avenue

New York, New York 10154

Email: jeffrey.iverson@blackstone.com

Attention: Jeffrey Iverson

   Managing Director and Chief Compliance Officer

Addresses may be changed by notice in writing signed by the addressee.

11. No Assignment. This Agreement may not be assigned by any party to this
Agreement without the prior written consent of the other parties hereto. For
purposes of the preceding sentence, the term “assign” shall have the meaning
given the term “assignment” in Section 202(a)(1) of the Advisers Act and Rule
202(a)(1)-1 thereunder. Subject to the foregoing, this Agreement shall inure to
the benefit of and be binding on the parties hereto and their successors and
permitted assigns, in each case provided that such successor or assignee agrees
to be bound by the terms and conditions of this Agreement.

12. Governing Law. To the extent consistent with any mandatorily applicable
federal law, this Agreement shall be governed by the laws of the State of New
York without giving effect to any principles of conflicts of law thereof that
would permit or require the application of the law of another jurisdiction and
are not mandatorily applicable by law.

13. [Reserved].

14. Arbitration. Any controversy arising out of or in connection with this
Agreement shall be settled by arbitration in New York City in accordance with
the Commercial

 

9



--------------------------------------------------------------------------------

Arbitration Rules of the American Arbitration Association then in effect, and
any award rendered thereon shall be enforceable in any court of competent
jurisdiction. Without giving effect to Section 12, any such arbitration and this
Section 14 shall be governed by Title 9 of the U.S. Code (Arbitration).

15. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party hereby (i) certifies
that no representative, agent or attorney of the other has represented,
expressly or otherwise, that the other would not, in the event of a proceeding,
seek to enforce the forgoing waiver and (ii) acknowledges that it has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this paragraph.

16. Right to Audit. The Company and it representatives shall have the right, at
its own expense, to conduct an audit of the relevant books, records and accounts
of the Investment Manager related to the Account during normal business hours
upon giving reasonable notice of their intent to conduct such an audit. In the
event of such audit, the Investment Manager shall comply with the reasonable
requests of the Company and its representatives and provide access to all books,
records and accounts necessary to the audit and the Company shall reimburse the
Investment Manager for its reasonable costs and expenses in connection with such
audit.

17. Books and Records. The Investment Manager shall keep and maintain proper
books and records wherein shall be recorded the business transacted by it on
behalf of, in the name of, or on account of the Company in respect of the
Account.

18. Reports. The Investment Manager shall furnish the Company with such reports
relating to the Account as the Company shall from time to time reasonably
require.

19. Force Majeure. No party to this Agreement shall be liable for damages
resulting from delayed or defective performance when such delays arise out of
causes beyond the control and without the fault or gross negligence of the
offending party. Such causes may include, but are not restricted to, acts of God
or of the public enemy, terrorism, acts of the state in its sovereign capacity,
fires, floods, earthquakes, power failure, disabling strikes, epidemics,
quarantine restrictions and freight embargoes.

20. Non-Exclusive Dealings with and by Investment Manager Parties; Conflicts of
Interest.

(a) Although nothing herein shall require the Investment Manager to devote its
full time or any material portion of its time to the performance of its duties
and obligations under this Agreement, the Investment Manager shall furnish
continuous investment management services for the Account and, in that
connection, devote to such services such of its time and activity (and the time
and activity of its employees) during normal business days and hours as it shall
reasonably determine to be necessary for the Account to achieve its investment
objective(s); provided, however, that nothing contained in this Section 20(a)
shall preclude the

 

10



--------------------------------------------------------------------------------

Investment Manager Parties from acting, consistent with the foregoing, either
individually or as a member, partner, shareholder, principal, director, trustee,
officer, official, employee or agent of any entity, in connection with any type
of enterprise (whether or not for profit), regardless of whether the Company,
Account or any Investment Manager Party has dealings with or invests in such
enterprise.

(b) The Company understands that the Investment Manager will continue to furnish
investment management and advisory services to others, and that the Investment
Manager shall be at all times free, in its discretion, to make recommendations
to others which may be the same as, or may be different from those made to the
Account. The Company further understands that the Investment Manager Parties may
or may not have an interest in the securities whose purchase and sale the
Investment Manager may recommend. Actions with respect to securities of the same
kind may be the same as or different from the action which the Investment
Manager Parties or other investors may take with respect thereto. Furthermore,
the Company understands and agrees that each Investment Manager Party shall have
the right to engage, directly or indirectly, in the same or similar business
activities or lines of business as the Investment Manager and any other
Investment Manager Party and no knowledge or expertise of any Investment Manager
Parties or any opportunities available to such Investment Manager Parties shall
be imputed to the Investment Manager or any other Investment Manager Parties.

(c) The Company agrees that the Investment Manager may refrain from rendering
any advice or services concerning securities of companies of which any of the
Investment Manager Parties are directors or officers, or companies as to which
the Investment Manager Parties have any substantial economic interest or
possesses material non-public information, unless the Investment Manager either
determines in good faith that it may appropriately do so without disclosing such
conflict to the Company or discloses such conflict to the Company prior to
rendering such advice or services with respect to the Account.

(d) From time to time, when determined by the Investment Manager to be in the
best interest of the Company, the Account may purchase securities from or sell
securities to another account (including, without limitation, public or private
collective investment vehicles) managed, maintained or trusteed by the
Investment Manager or an affiliate at prevailing market levels in accordance
with applicable law and utilizing such pricing methodology determined to be fair
and equitable to the Company in the Investment Manager’s good faith judgment.

(e) Consistent with applicable law, the Company hereby authorizes the Investment
Manager to effect securities transactions on behalf of the Account with its
affiliated broker-dealers, and understands that such affiliated broker-dealers
may retain commissions in connection with effecting any transactions for the
Account. The Investment Manager and any affiliated broker-dealers are also
hereby authorized, consistent with applicable law, by the Company to execute
agency cross transactions on behalf of the Account. Agency cross transactions
may facilitate a purchase or sale of a block of securities for the Account at a
predetermined price and may avoid unfavorable price movements which might
otherwise be suffered if the purchase or sale order were exposed to the market.
However, the Investment Manager and its affiliated broker-dealers may receive
commissions from, and therefore may have a potentially conflicting division of
loyalties and responsibilities regarding, both parties to an agency cross
transaction. The Company understands that its authority to the Investment
Manager to effect agency cross transactions for the Company is terminable at
will without penalty, effective upon receipt by the Investment Manager of
written notice from the Company.

 

11



--------------------------------------------------------------------------------

21. Aggregation and Allocation of Orders. The Company acknowledges that
circumstances may arise under which the Investment Manager determines that,
while it would be both desirable and suitable that a particular security or
other investment be purchased or sold for the account of more than one of the
Investment Manager’s clients’ accounts, there is a limited supply or demand for
the security or other investment. Under such circumstances, the Company
acknowledges that, while the Investment Manager will seek to allocate the
opportunity to purchase or sell that security or other investment among those
accounts on a fair and reasonable basis, the Investment Manager shall not be
required to assure equality of treatment among all of its clients (including
that the opportunity to purchase or sell that security or other investment will
be proportionally allocated among those clients according to any particular or
predetermined standards or criteria). Where, because of prevailing market
conditions, it is not possible to obtain the same price or time of execution for
all of the securities or other investments purchased or sold for the Account,
the Investment Manager may average the various prices and charge or credit the
Account with the average price.

22. Investment Manager Independent. For all purposes of this Agreement, the
Investment Manager shall be deemed to be an independent contractor and shall
have no authority to act for, bind or represent the Company or the Company’s
shareholders in any way, except as expressly provided herein, and shall not
otherwise be deemed to be an agent of the Company. Nothing contained herein
shall create or constitute the Investment Manager and the Company as a member of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, nor shall anything contained herein be deemed to
confer on any of them any express, implied, or apparent authority to incur any
obligation or liability on behalf of any other person, except as expressly
provided herein.

23. Anti-Money Laundering. Upon request from the Company no more than once per
calendar year, the Investment Manager shall promptly provide to the Company a
signed, written certification in the Investment Manager’s standard form with
respect to the Investment Manager’s compliance of their services rendered to the
Company with the Investment Manager’s anti-money laundering policies and
procedures. If the Investment Manager fails to deliver to the Company an
accurate certification of compliance with the Investment Manager’s anti-money
laundering policies and procedures as required by this Section 23, the Company
shall have the right to audit the Investment Manager for compliance with the
Investment Manager’s anti-money laundering policies and procedures, as
determined by the Company’s Anti-Money Laundering Officer.

24. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement. There are no
understandings between the parties with respect to the subject matter of this
Agreement other than as expressed herein.

25. Severability. To the extent this Agreement may be in conflict with any
applicable law or regulation, this Agreement shall be construed to the greatest
extent practicable

 

12



--------------------------------------------------------------------------------

in a manner consistent with such law or regulation. The invalidity or illegality
of any provision of this Agreement shall not be deemed to affect the validity or
legality of any other provision of this Agreement.

26. Counterparts; Amendment. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
not be modified or amended, except by an instrument in writing signed by the
party to be bound or as may otherwise be provided for herein.

27. Business Day. For the purpose of this Agreement, “Business Day” shall mean
any day other than a Saturday, Sunday or any other day on which banking
institutions are authorized or required by law or executive order to close in
New York, New York.

[Remainder of page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

 

Blackstone ISG-I Advisors L.L.C.

LOGO [g856352img01.jpg]

 

Name:   Jeffrey Iverson Title:   Chief Compliance Officer and General Counsel
Fidelity & Guaranty Life Holdings, Inc.

 

Name:   Title:  

 

Signature Page

Amended and Restated Investment Management Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

 

Blackstone ISG-I Advisors L.L.C.

    

Name:   Jeffrey Iverson Title:   Chief Compliance Officer and General Counsel
Fidelity & Guaranty Life Holdings, Inc.    

LOGO [g856352img02.jpg]

 

Name:   Eric L. Marhoun Title:   General Counsel and Secretary

 

Signature Page

Amended and Restated Investment Management Agreement



--------------------------------------------------------------------------------

Schedule I

Investment Guidelines

Capitalized terms used but not otherwise defined in these Investment Guidelines
have the meanings ascribed to such terms in the Investment Management Agreement.

Account Investment Guidelines

The following Investment Guidelines shall apply to the assets in the Account.

Investment Objectives

The Company’s investment objectives are to ensure the prudent management of the
Company’s investments, taking into account the safety of principal, investment
yield and return, stability in the value of the investment, and liquidity
necessary to meet the Company’s obligations, expected business needs and
investment diversification.

Board Oversight

The management of the Account shall at all times remain under the oversight of
the Board of Directors of the Company. The Company’s management will oversee the
ongoing activities of the Investment Manager to achieve the Company’s business
goals within its risk, capital and liquidity tolerances. The Company reserves
the right to review and direct as needed specific investment activity to achieve
its objectives.

 

IG-1



--------------------------------------------------------------------------------

Schedule 2

Management Fee Schedule

Capitalized terms used but not otherwise defined in this Schedule 2 have the
meanings ascribed to such terms in the Investment Management Agreement.

 

1.

Management Fee: In consideration of the services performed under the Agreement,
the Company shall pay the Investment Manager a “Management Fee” for each
calendar quarter equal to the per annum Average Month-End Management Fee Rate
for such quarter of the Average Month-End Net Asset Value.

The Management Fee Rate will be calculated based on the aggregate assets under
management of the Company and other subsidiaries of FGL Holdings by the
Investment Manager, such that the Investment Manager’s per annum Management Fee
will be 0.30% of such aggregate assets under management up to $25 billion, 0.24%
of such aggregate assets under management above $25 billion and up to
$75 billion and 0.22% of such aggregate assets under management above
$75 billion. Accordingly, the “Management Fee Rate” for the Account shall, for
any calendar month, be equal to:

 

  •  

if the aggregate month-end net asset values of the Account and each other
account of FGL Holdings and its subsidiaries managed by the Investment Manager
(in each case) with adjustments for contributions to, or withdrawals from, the
Account during such month (“Aggregate FGLH AUM”) are less than or equal to
$25 billion, 0.30%;

 

  •  

if Aggregate FGLH AUM exceeds $25 billion, but is less than or equal to
$75 billion, the result of (x) divided by (y), where (x) is equal to the sum of
(i) 0.30% multiplied by $25 billion and (ii) 0.24% multiplied by the excess of
Aggregate FGLH AUM for such month over $25 billion and where (y) is equal to
Aggregate FGLH AUM for such month; and

 

  •  

if Aggregate FGLH AUM exceeds $75 billion, the result of (x) divided by (y),
where (x) is equal to the sum of (i) 0.30% multiplied by $25 billion, (ii) 0.24%
multiplied by $50 billion and (iii) 0.22% multiplied by the excess of Aggregate
FGLH AUM for such month over $75 billion and where (y) is equal to Aggregate
FGLH AUM for such month.

The “Average Month-End Management Fee Rate” for each calendar quarter shall be
the average of the Management Fee Rates for each calendar month end during such
calendar quarter.

The “Average Month-End Net Asset Value” for a calendar quarter shall be the
average of the month-end net asset values of the Account during such calendar
quarter with adjustments for contributions to, or withdrawals from, the Account
during such period.



--------------------------------------------------------------------------------

If the period in respect of which a Management Fee is payable is less than a
calendar quarter, then the Management Fee shall be pro-rated accordingly.

 

2.

Valuation. The Custodian shall be responsible for determining the value of the
Account and shall submit a proposed valuation of the Account as of each
month-end to the Investment Manager. The parties agree to negotiate in good
faith as to any objections raised by the Investment Manager about the valuation
of assets in the Account for purposes of determining the Management Fee.

 

3.

Payment of Fees: The Management Fee will be calculated, billed, and paid
quarterly in arrears, based on the Average Month-End Management Fee Rate and the
Average Month-End Net Asset Value of the Account as of the last business day of
each and all of the three calendar months during the relevant quarter, or in the
case of any partial quarterly period, the last day of each calendar month during
the relevant period and the last business day of such period. Any fee payable by
the Company hereunder will be paid by Company within 10 Business Days following
receipt by the Company of an invoice for such fee, detailing the calculation of
such fee. Upon termination of the Agreement, any outstanding Management Fee
shall become immediately payable by the Company.

 

4.

Sub-Manager Fees. For the avoidance of doubt, nothing in this Schedule shall
affect the provisions of the Agreement pursuant to which any Sub-Manager Fees
(subject to the requirements of the Investment Guidelines) shall be payable out
of the assets managed by such Sub-Managers, which are in addition to any
Management Fees payable hereunder.